Mr. Justice Morris
delivered the opinion of the Court:
Based upon the exceptions noted, there are five several assignments of error.
1. The first of these is on the refusal of the first, third, and ninth instructions requested by the defendant; and amounts in substance to the statement that the court below refused to instruct the jury fully and precisely on the question of the strength of the evidence necessary to a conviction. These are the terms in which the purport of the assignment is stated in. the brief filed on behalf of the appellant.
*24We do not think that the assignment is well founded. It would serve no good purpose to recite here in full the instructions of the refusal of which complaint is here made. It is sufficient to say that, in our opinion, as we have already said, two of these three instructions áre mere elaborations or variations of the instructions that were granted upon the subject of reasonable doubt; and that, inasmuch as the instructions that were granted fully stated the law upon the subject, it would have been, not, only useless and unnecessary, but even improper, to have granted the others, inasmuch as their only tendency would have been to confuse and therefore mislead the jury. It is too much the habit of counsel now to multiply instructions on the same point. The cause of justice is best subserved by reducing their number and simplifying their language.
The third of these three instructions refused, which was the ninth in order of the defendant’s requests, was based upon the theory that the deceased had made an assault on the defendant, and that the latter was justified in assuming that the former intended to do him bodily harm, and acting under that belief shot the deceased. This instruction was not warranted by anything in the testimony. There was no evidence of any assault by the deceased on the defendant, from which the defendant would have been justified in entertaining the apprehension of bodily harm to himself. The testimony is solely and exclusively of assault by the defendant on the deceased. And even if there were any foundation for the theory that the deceased, when he was first attacked, advanced upon the defendant with an open razor with the intention to assault, it was too much to ask the jury to believe that this was a sufficient justification for the subsequent killing after the lapse of the time which evidently must have elapsed between this supposed assault and the actual homicide.
2. The second assignment of error is upon the refusal of the court below to give the instructions numbered six, seven, and ten, on behalf of the defendant. These instruc*25tions concerned the appellant’s supposed intoxication at the time of the homicide, a condition which depends for its proof on the sole testimony of his mother, for none of the other witnesses testify to anything of the kind, although they say that he had been drinking, or had taken a drink. The instructions were to the effect, that, if at the time of the homicide, the defendant was so much intoxicated as to be incapable of forming in his mind a design deliberately to do the act, or if at that time his intoxication was such as to show that there was no motive or intention on his part to commit the crime of murder, or if at that time his condition of intoxication was such as to intensify the excitement growing out of the assault upon him, if there was such an assault, then his offence should be regarded as manslaughter, not murder.. It is contended very ably and very ingeniously that the refusal to give these instructions practically withdrew, the question of the appellant’s intoxication from the jury, and that this question should have been submitted to them for their consideration.
But on the record the answer to this contention is plain; and it is twofold. In the first place, the general charge of the court and the instructions that were granted were amply broad enough to entitle the jury to consider the question of the appellant’s intoxication as an element in the transaction. They were told that the burden of proof was on the prosecution to prove the charge of murder beyond a reasonable doubt; that, in order to convict the defendant of the crime of murder, it must appear that he had committed the act of homicide feloniously, wilfully, and with malice aforethought ; and that, if there had been a quarrel, and there was a reasonable doubt as to how it had been brought about, and the defendant’s passions were thereby aroused, and there was a reasonable doubt whether sufficient cooling time had elapsed for the defendant, they were even then to consider whether all the circumstances of the case, as shown by the evidence, were sufficient, beyond a reasonable doubt, to show that the act had been done with delib-*26eratibn. This was more favorable to the defendant than from the testimony he had any right to expect. For if the matter of intoxication is to be considered at all in this connection, it is only as affecting the question of intention and premeditation required to constitute the crime of murder. In fact, more is not claimed for it here by counsel for the appellant. The claim is, that the condition of intoxication negatives and excludes the idea of premeditation, and: that without premeditation there can be no murder, but only manslaughter: Now, if this claim is justly founded either in law or in fact, the jury are at liberty to consider it when they are. told that, in order to convict the defendant of the crime of murder, they must find from all the circumstances in the case shown by the testimony that there was premeditation on the part of the defendant to commit the act. If the testimony showed that the physical or mental condition of the defendant was such as to preclude the idea of premeditation on his part or of intention to commit crime, then undoubtedly he had ia the charge the benefit of a statement of the.law as favorable to him as he had any right to expect.
But, in the second place, we must hold it emphatically as the law of the District of Columbia, that voluntary intoxication is neither an excuse nor a palliation for crime. Voluntary intoxication is itself a crime, at least in morals, if not always in law. It is always at least a vice. And it would be subversive of all law and of' all morality if the commission of one vice or crime could be permitted to operate as an excuse or palliation for another crime.
There has been too much refinement and false reasoning on this question. It is quite plausible to argue that because a condition of intoxication may so far impair the mental faculties as to preclude a person from the capability of acting with design or premeditation, therefore no person in that condition can justly be held guilty of a crime in which one of the constituent elements is premeditation. Intoxication is likened to insanity, and is characterized as a dis*27ease. And it is in many cases most undoubtedly a disease, and all crime is insanity. But it would be wholly absurd to argue from this that society may not punish crime at all, or that a resulting disease shall condone the vice that leads to it The habit of intoxication may be a disease; but voluntary intoxication is a vice, and if it leads to criminal action it is a crime.
In order that one should be held guilty of a crime, it is not always a necessity that intention should expressly appear in order that that specific crime should be committed. Intention is usually inferred from the act itself, and from circumstances. But it may be inferred from other criminal conduct. One who commits arson, intending only to commit that crime, may be held guilty of murder, if a homicide is the result of his act, although he may not have contemplated any such result. One who wantonly or wickedly throws a missile in the public thoroughfare, is responsible civilly and criminally for resulting injury, although he may not have intended any such injury. When the result of any specific course of conduct, such as indulgence in intoxicating liquors to excess, is notoriously such as easily and naturally to lead to the commission of crime, society can only be safe in rigidly holding the author of such' conduct to accountability for its usual consequences. These are elementary principles of law; but they seem to be ignored in those judicial decisions and by those text writers who would reduce the grade of crime or relieve entirely from responsibility for it those who have committed it while in a state of voluntary intoxication.
We think the doctrine laid down by Mr. Justice Story in the case of United States v. Cornell, 2 Mason, 99, is just as applicable now as when he stated it. He says:
“ If the prisoner was at the time of committingfthe of-fence, intoxicated, as his counsel has earnestly contended, I cannot perceive how it can, in point of law, help his case. This is the first time that I ever remember it to have been contended that the commission of one crime was an excuse *28for another. Drunkenness is a gross vice, and in the contemplation of some of our laws is a crime; and I learned in my earliest studies that so far. from its being in law an excuse for murder, it is rather an aggravation of its malignity. If it be fit that another rule of law should prevail, it will be for the legislature to prescribe it., It is my'duty to administer the law upon settled principles ; and I confess that I do not well know how a doctrine more dangerous to the peace and good order of society could be established than that the vices of men, as this voluntary madness is, should constitute an excuse for their crimes.”
To this we may add what Chief Justice Shaw said in the case of Commonwealth v. Hawkins, 3 Gray, 463:
“ The rule of law is, that, although the use of intoxicating liquors does to some extent blind the reason and exasperate the passions, yét, as a man voluntarily brings it upon himself, he cannot use it as an excuse or justification or extenuation of crime. A man, because he is intoxicated, is not deprived of any legal advantage or protection ; but he cannot avail himself of his intoxication to exempt him from any legal responsibility which would attach to him if sober.”
In the case of The People v. Rogers, 18 N. Y. 9, the Court of Appeals of the State of New York, by Mr. Justice Den 10, said:
“ In the forum of conscience there is no doubt considerable difference between a murder deliberately planned and executed by a person of unclouded intellect, and the. reckless taking of life by one infuriated by intoxication; but human laws are based upon considerations of policy; and look rather to the maintenance of personal security and social order, than to any accurate discrimination as to the moral qualities of individual conduct. But there is, in truth, no injustice in holding a person responsible for his acts committed in a state of voluntary intoxication. It is a duty which every one owes to his fellowmen and to society, to say nothing of more solemn.obligations, to preserve, so *29far as it lies in his own power, the inestimable gift of reason. If it is perverted or destroyed by fixed disease, though brought on by his own vices, the law holds him not accountable. But if by a voluntary act he temporarily casts off the restraints of reason and conscience, no wrong, is done him if he is considered answerable for any injury which in. that state he may do to others or to society.”
And again, in the same case, the same coürt said:
. “It is difficult to know precisely what was meant by the request to charge; but I think its sense may be expressed thus — that drunkenness might exist to such a degree that neither an intention to commit murder nor a motive for such an act could be imputed to the prisoner. It was, therefore, asked that it should be left to the jury to determine whether such a degree of intoxication had been shown, and that they should be instructed that if it had, the prisoner should be found guilty of manslaughter only. ■ We must lay out of view, as inapplicable, the case of a person who had become insensible from intoxication, and who was performing an act unaccompanied by volition. There was nothing in the evidence to show that the prisoner’s conduct was not entirely under the control of his will, or which would render it possible for the jury to find that he did not intend to stab the deceased with his knife. The mind and will were no doubt more or less perverted by intoxication ; but there was no evidence tending to show that they were annihilated or suspended. Assuming, therefore, that the request did not refer to such a hypothesis, the only other possible meaning is, that it supposes that the jury might legally find that the prisoner was so much intoxicated that he could not be guilty of murder, for the want of the requisite intention and motive ;• and the request was that they might be so instructed. This would be precisely the same thing as advising that they might acquit of murder on account of the prisoner’s intoxication, if they thought it sufficient in degree. It has been shown that this would be opposed to a well established principle of law. The judge was not at liberty so to charge.”
*30In the later case of Flanagan v. The People, 86 N. Y. 554, in the same court, the doctrine of the case of The People v. Rogers was strongly reaffirmed. There the court said:
“ The effect of this proposition would be to excuse the prisoner from the consequences of the crime committed, if he was laboring under intoxication so that his will was overcome, and not under his control at the time ; in other words, that drunkenness, if carried to the extent of producing incapacity to control the action of the .mind and will of the prisoner, would be an excuse for the crime committed. The rule is well settled that voluntary intoxication of one who, without provocation, commits a homicide, although amounting to a frenzy, does not exempt him from the same construction of his conduct and the same legal inferences, upon the question of intent, as affecting the grade of his crime, which are applicable to a person entirely sober.”
Other citations to the same effect might be adduced to an indefinite extent; but we do not see that it would serve any useful purpose to multiply authorities. The principles here stated seem to us to be the dictate of reason and common sense, and to be inexorably demanded for the protection of society against lawlessness. We prefer to follow them rather than the false sentimentality, as we regard it, of those judicial utterances which set a premium on vice by the condonation of crime resulting from reckless habit. And, of course, we cannot regard as applicable any decisions that are based on statutory enactments which provide for placing murder committed in a state of voluntary intoxication in a distinct and different category from murder committed with express malice.
We are of opinion, therefore, that the instructions which were requested on behalf of the defendant in this connection were properly refused.
3. The third assignment of error is based upon the refusal of the court below to give the eighth instruction requested on behalf of the defendant. This instruction was as follows:
“ If the jury believe from the evidence that the defendant *31killed the deceased in an affray under sudden heat and passion,.induced by adequate cause or sufficient provocation, and before there had been sufficient time for passion to cool, and not from premeditated and formed design, then the killing is not murder, but manslaughter, unless the testimony reduces it to self-defence."
The difficulty with this instruction is that there is absolutely no testimony whatever whereon to base it. There is not shown to have been any affray between the parties. The altercation, whatever there was of it, was wholly and exclusively provoked by the appellant. The evidence tends to show very positively that the deceased sought during the whole time to avoid the quarrel which the appellant was seeking to force upon him, and that the homicide was wanton, unprovoked, and most unjustifiable. It seems to us that an appellate tribunal has not often been called upon to review a case of homicide committed under circumstances of more malignant recklessness than this present case.
And what we have said in this regard will suffice to dispose of the fourth and fifth assignments of error, which have relation to the giving of the one instruction requested on behalf of the prosecution and to some portions of the general charge of the court. In these we find no error. These assignments, in fact, were not seriously insisted on by counsel in argument. -
In the trial in the court below the appellant seems to have had the benefit of all the defence that could be made for him by able and earnest counsel, and the instructions given and the charge of the court were as favorable to him as he could expect — more favorable, probably, than he was entitled by the testimony to have; and it is not apparent how, in view of that testimony, the jury could have rendered any other verdict than that which they did render. Notwithstanding the able and ingenious presentation made before us of the questions of law involved, we fail to find that there was any error committed by the trial conrt, and the judgment of that court must therefore be affirmed. And it is so ordered.